Citation Nr: 1547586	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  07-35 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Maureen E. Curran, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to December 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in June 2007 and at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2013.  Transcripts of these hearings have been associated with the claims file.

This appeal was previously remanded by the Board in October 2009, June 2011, February 2013, December 2013, and April 2015 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary for further evidentiary development of the Veteran's appeal.

In April 2015 the Board remanded the Veteran's claim, in part, for the VA to obtain the Veteran's private treatment records from Dr. Lerner.  The Veteran's claims file indicates that the Veteran provided a disclosure form for the release of his records, listing treatment dates from January 2006 to current.  Records were requested and received for the period from August 2006 to April 2008.  In a July 2015 statement the Veteran expressed concern that the records obtained only covered the period through 2008, noting that he continues to receive treatment from Dr. Lerner.  Later in July 2015 the Veteran submitted two pages he identified as being medical reports of Dr. Lerner.  The pages do not appear among the records received from Dr. Lerner's office at the VA's request.  The Board notes that the records also are not dated and do not themselves identify their source.  The records discuss the Veteran's in-service injuries with relation to his current disabilities

As the Veteran has indicated that there are additional existing, relevant records since April 2008 that have not yet been obtained from Dr. Lerner, the Board finds that another remand is necessary to ensure that all potentially relevant records are obtained so that the file is complete.

After any additional records are obtained, an addendum medical opinion should be obtained that discusses those records and the medical literature submitted by the Veteran in July 2015.  Further, the addendum opinion should discuss Dr. Lerner's 2007 medical opinion and the Veteran's 1979 and 1984 history of pneumothorax, as requested in the April 2015 Board remand but not addressed in the September 2014 or June 2015 VA opinions.

Accordingly, the case is REMANDED for the following action:

1. After obtaining a new authorization to request private treatment records from the Veteran as necessary, request private treatment records from Dr. Lerner from April 2008 to present.  If any records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.

2. After the above development is completed, obtain a supplemental VA medical opinion regarding the Veteran's claimed neck and lung disabilities.  A new examination is not required unless the VA examiner believes one is necessary.

The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, who should note such review in the examination report.  

The examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current neck and lung conditions are related to the Veteran's active service.  

The opinion should specifically comment on Dr. Lerner's July 2007 opinion.  The opinion should also discuss the fact that the Veteran's medical history includes an April 1979 chest x-ray showing minimal pneumothorax of the right lung apex and a subsequent April 1979 treatment record indicating that he experienced a spontaneous left lung pneumothorax, as well as a February 1984 treatment record noting a spontaneous right lung pneumothorax.  The examiner should opine as to whether the Veteran's history of spontaneous pneumothorax events is related to his current lung disability and is related to his service.  The Board notes that the Veteran has reported exposure to gas chambers, a parachuting injury, and physical assaults in service.  His post-service medical history includes an occupational injury in April 1999 and a motor vehicle accident in July 2006, both of which included blunt trauma to the jaw and face.  Evidence submitted since the last supplemental VA opinion that should also be considered by the examiner includes medical literature submitted by the Veteran in July 2015.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




